Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 20, 2018                                                                                        Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  156827(65)                                                                                              David F. Viviano
  156828                                                                                              Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
                                                                                                     Elizabeth T. Clement,
                                                                                                                      Justices
  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellant,
                                                                    SC: 156827
  v                                                                 COA: 331232
                                                                    Jackson CC: 15-004687-FH
  TERENCE MITCHELL BRUCE,
             Defendant-Appellee.
  _________________________________________

  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellant,
                                                                    SC: 156828
  v                                                                 COA: 331233
                                                                    Jackson CC: 15-004688-FH
  STANLEY LYLE NICHOLSON,
             Defendant-Appellee.
  _________________________________________/

          On order of the Chief Justice, the motion of defendants-appellees to extend the time
  for filing their brief is GRANTED. The brief will be accepted as timely filed if submitted
  on or before August 15, 2018.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   July 20, 2018

                                                                               Clerk